Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present amendment, filed on November 10, 2022, in which claims 1-8 were
presented for examination, of which claims 1 and 6 were amended, and claims 7-8 were added, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive.
Applicants 1st Argument: As can be seen above, the sandal of Shea is made in a manner to form a tough but pliable laminated structure. 
Applicant respectfully contends that Shea's specific use of the term "pliable" cannot be ignored, and that "pliable" is not equivalent to "elastic." The physics definition of elasticity is: "elasticity, ability of a deformed material body to return to its original shape and size when the forces causing the deformation are removed. A body with this ability is said to behave (or respond) elastically." (See, Britannica, The Editors of Encyclopaedia, "elasticity", Encyclopedia Britannica, 6 Sep. 2022, https://www.britannica.com/science/elasticity-physics. Accessed 26 September 2022)(emphasis added). 
The American Heritage Dictionary defines pliable as: "easily bent or shaped." (See, American Heritage@ Dictionary of the English Language, Fifth Edition copyright 02022. Accessed 26 September 2022). As can be seen from the above definitions, Shea's tough but pliable laminated sandal is not "elastic" as claimed by Applicant and therefore cannot be considered to render Applicant's claimed invention obvious. 
The ability to act elastically is an important feature of Applicant's claimed invention and is necessary to be able to have the unitary elastic sling configured to respond elastically and to stretch around and contract on a user's shoe or boot. It is also needed to more easily allow a user to insert their shoe or boot without the need of buckles or clasps. 
Applicant respectfully contends that since neither Doody, nor Shea disclose or teach a unitary elastic sling configured to respond elastically, the Patent Office has failed to meet its burden of proving obviousness. 
Examiners Response: Examiner respectfully disagrees. Applicant has amended the limitation to state “a unitary sling that responds elastically” (segment from claims 1 and 6). Examiner notes one of ordinary skill in the art would understand all materials are capable of responding “elastically under tension” to a degree, as explained below. Doody (US Patent 1,407,992) and Shea (US Patent 2,193,943) disclose the amended limitation as claimed. Examiner suggests further specifying the degree of elasticity. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “midpoint (claim 1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the heal foot section traction pad and the fore foot section traction pad have the same coefficient of friction, which is different from the coefficient of friction of the unitary sling (claim 1), wherein the stitching does not overlap (claim 6)”. 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, the limitation “heal wing securing void (line: 20) […] wherein the heal foot section (line: 25), should have the word “heal” changed to “heel”.
 Regarding claim 2, the limitation “heal wing securing void (line: 2)”, should have the word “heal” changed to “heel”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the limitation “wherein the heal foot section traction pad and the fore foot section traction pad have the same coefficient of friction, which is different from the coefficient of friction of the unitary sling” is not disclosed in the specification. Examiner suggests clearly stating what the material is of the pad and unitary sling. 
Claim 6, the limitation “wherein the stitching does not overlap” is not disclosed in the specification. One of ordinary skill in the art would recognize it’s common for stitches to overlap. In addition, it is unclear how the “longitudinal stitches” are not “overlapping” the stitches around it, as shown in Fig. 4. Examiner suggests specifying how the stitching does not overlap with support from the Drawings. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed limitation “wherein the heal foot section traction pad and the fore foot section traction pad have the same coefficient of friction, which is different from the coefficient of friction of the unitary sling” page 2, lines: 3-5, is indefinite because it is unclear what the metes and bounds are that the applicant is claiming, since the Specification does not disclose the limitation. Examiner has interpreted the limitation to mean the traction pads are of a different material from the entire sling
Regarding claim 6, the claimed limitation “wherein the stitching does not overlap” page 3, line 13 is indefinite because it is unclear what the metes and bounds are that the applicant is claiming, since it’s well known in the art that stitches do overlap, to a degree. Examiner has interpreted to the limitation to mean stitches are not crossing each other.
Claims 2-5 and 7-8 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Doody (US Patent 1,407,992) in view of Shea (US Patent 2,193,943).
Regarding claim 1, Doody discloses a spikeless traction sling (combination of 1, 3, 4, 5, 6, 7, 8, 9, and 15, examiner notes “spikes” are not present in the sole, 1, Fig. 4) configured to be worn over a shoe or boot (“configured to…footwear” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), comprising: 
a unitary sling (combination of 1, 3, 4, 5, 6, 7, 8, 9, and 15) that responses elastically under tension (examiner one of ordinary skill in the art would understand all materials are capable of responding “elastically under tension” to a degree) comprising a fore foot section (see annotated Fig. 1 below), a middle foot section (see annotated Fig. 1 below), a heel foot 5section (see annotated Fig. 1 below), a top side (see annotated Fig. 1 below), a bottom side (see annotated Fig. 1 below), a toe wing (4), a heel wing (9), a left front wing (6), a right front wing (5), 
the toe wing (4) defining one or more elongated apertures (examiner notes an “elongated aperture” is created around fastener, “eyelet” element 12, Page 1, Col. 2, lines: 81-85, Fig. 2-3) and a securing void (see annotated Fig. 1 below), 
the heel wing (9) defining a securing void (see annotated Fig. 1 below), 
the left front wing (6) defining one or more elongated apertures (examiner notes an “elongated aperture” is created around fastener, “eyelet” element 12, Page 1, Col. 2, lines: 81-85, Fig. 2-3) and a securing void (see annotated Fig. 1 below), 
10the right front wing (5) defining one or more elongated apertures (examiner notes an “elongated aperture” is created around fastener, “eyelet” element 12, Page 1, Col. 2, lines: 81-85, Fig. 2-3) and a securing void (see annotated Fig. 1 below),  
a ring (13) secured within the toe wing securing void (see annotated Fig. 1 below), the left front wing securing void (see annotated Fig. 1 above), and the right front wing securing void (see annotated Fig. 1 below); 
a unitary cord (combination of 7, 8, and 15)  that responds elastically under tension (Page 2, Col. 1, lines: 5-8)  having a first end (see annotated Fig. 1 below), a second end (see annotated Fig. 1 below), and a midpoint (see annotated Fig. 1 below), the unitary cord (combination of 7, 8, and 15) being secured to the ring (13) proximate the midpoint of the unitary cord (examiner notes the cord is indirectly secured to the ring and shown “proximate the midpoint of the unitary cord” as shown in annotated Fig. 1 below since the term “proximate” is  a relative term); 
the first end of the unitary cord (see annotated Fig. 1 below) terminates within the heel wing securing void (see annotated Fig. 1 below); 
the second end of the unitary cord (see annotated Fig. 1 below) terminates within the heal wing securing void (see annotated Fig. 1 below); 
wherein the unitary sling has a coefficient of friction (Page 1, Col. 2, lines: 64-80, examiner notes structure that makes up entire sling , elements 1, 3, and straps (5-9), can be made from canvas, which would have a coefficient of friction when compared to a surface, such as the ground).


    PNG
    media_image1.png
    546
    667
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated
 
Doody does not disclose, a left rear wing, a right rear wing, the first end of the unitary cord engages the left rear wing securing void and terminates within the heel wing securing void, the second end of the unitary cord engages the right rear wing securing void and terminates within the heal wing securing void.
However, Shea teaches yet another spikeless traction sling, wherein Shea teaches a unitary elastic sling (Page 1, col. 1, line: 55- col. 2, line: 4, and Col. 2, lines: 13-20, combination of 1, 3, 7, 8, 9, and 14), the sling comprising a left rear wing (7, Fig. 4) and a right rear wing (7), the left rear wing (7) defining one or more elongated apertures (see annotate Fig. 4 below) and a securing void (see annotate Fig. 4 below), the right rear wing (7) defining one or more elongated apertures (see annotate Fig. 1 below) and a securing void (see annotate Fig. 1 below); a first end of a cord (see annotated Fig. 1 below) engages the left rear wing securing void (see annotated Fig. 1 below), a second end of the cord (see annotated Fig. 1 below) engages the right rear wing securing void (see annotated Fig. 1 below),
20the fore foot section bottom side (see annotated Fig. 2 below) defining a traction pad securing area wherein a traction pad (1, Fig. 2) is therein secured (Page 1, Col. 2, lines: 13-15, Fig. 3, examiner notes the annotated “traction pad” is integrally secured when formed); and, 
the heel foot section bottom side (see annotated Fig. 2 below) defining a traction pad securing area wherein a traction pad (1, Fig. 2) is therein secured (Page 1, Col. 2, lines: 13-15, Fig. 3, examiner notes the annotated “traction pad” is integrally secured when formed); 
wherein the heal foot section traction pad and the fore foot section traction pad have the same coefficient of friction (Page 1, Col. 1, line: 54-Col. 2, line:5, examiner notes both section are made of “rubber” which would have the same coefficient of friction when compared to a surface, such as the ground).  


    PNG
    media_image2.png
    351
    493
    media_image2.png
    Greyscale

Fig. 1. Examiner Annotated


    PNG
    media_image3.png
    260
    569
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image4.png
    440
    341
    media_image4.png
    Greyscale

Fig. 4-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sling as disclosed by Doody, by making the sling elastic and incorporating a left rear and right rear wing with one or more elongated apertures and traction pads as taught by Shea, in order to enhance the structural integrity of the sling.
Examiner notes the limitation “wherein the heal foot section traction pad and the fore foot section traction pad have the same coefficient of friction, which is different from the coefficient of friction of the unitary sling” is taught with the combination of Doody in view of Shea, since traction pads of Shea (made of rubber, Page 1, Col. 1, line: 54-Col. 2, line:5), are added to sling of Doody (made of a canvas material, Page 1, Col. 2, lines: 64-80). Because both structures are not of the same material, their coefficient of friction would not be the same.  


Regarding claim 2, Doody in view of Shea disclose the first end (see annotated Fig. 1 above of Doody) and second end of the cord (see annotated Fig. 1 above) overlap within the heal wing securing void (see annotated Fig. 1 above).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doody in view of Shea, further in view of Smith (US Patent 5,836,090), hereinafter Smith.
Regarding claim 3, Doody in view of Shea disclosed the invention substantially as claimed above.
They do not disclose the first end and the second end of the cord are secured within the heel wing securing void by stitching.  
However, Smith teaches yet another spikeless article of footwear, wherein Smith teaches a first end (see annotated Fig. 2 below) and a second end of the cord (see annotated Fig. 2 below) are secured within the heel wing (see annotated Fig. 2 below) securing void by stitching (Col. 4, lines: 4-11).  

    PNG
    media_image5.png
    428
    673
    media_image5.png
    Greyscale

Fig. 2-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second end of the cord as disclosed by Doody in view of Shea, by stitching the ends to the heel wing as taught by Smith, in order to prevent the cord from inadvertently uncoupling while in use.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Doody in view of Shea, further in view of Davenport (US Patent 2,685,141), hereinafter Davenport.
Regarding claim 54, Doody in view of Shea disclose the invention substantially as claimed above.
They do not disclose stitching.
However, Davenport teaches yet another spikeless traction sling, wherein Davenport teaches the fore foot traction pad (see annotated Fig. 2 below, examiner notes the “traction pad” is shown with annotated area) is secured to the fore foot section bottom side (see annotated Fig. 2 below) by stitching (32 and 34) around an outer perimeter of the fore foot traction pad (see annotated Fig. 2 above) and making two longitudinal stitching runs (Col. 3, lines: 9-16, examiner notes “two longitudinal stitching runs” are shown in Fig. 2, and the limitation “stitching around an outer perimeter of the fore foot traction pad and making two longitudinal stitching runs”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 

    PNG
    media_image6.png
    462
    710
    media_image6.png
    Greyscale

Fig. 2-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traction pads as disclosed by Doody in view of Shea, by utilizing pads stitched onto the sling as taught by Davenport, in order to replace pads when damaged.

Regarding claim 5, Doody in view of Shea and Davenport disclose the heel foot traction pad (see annotated Fig. 2 above of Davenport, examiner notes the “traction pad” is shown with annotated area) is secured to the heel foot section bottom side (see annotated Fig. 2 above) by stitching (32 and 34) around an outer perimeter of the heel foot 10traction pad (see annotated Fig. 2 above)and making in addition a longitudinal stitching run (Col. 3, lines: 9-16, examiner notes “a longitudinal stitching runs” is shown in Fig. 2, the limitation “stitching around an outer perimeter of the heel foot 10traction pad and making in addition a longitudinal stitching run”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).

Regarding claim 6, Shea discloses a spikeless traction sling (shown in Fig. 1) configured to be worn over a shoe or a boot (“configured to…footwear” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), comprising: 
a unitary sling (Page 1, col. 1, line: 55- col. 2, line: 4, and Col. 2, lines: 13-20, combination of 1, 3, 7, 8, 9, and 14) to that responds elastically when stretched over the shoe or the boot (examiner one of ordinary skill in the art would understand all materials are capable of responding “elastically when stretched” to a degree), comprising a fore foot area (see annotated Fig. 1 below), a middle foot area (see annotated Fig. 1 below), a heel foot area (see annotated Fig. 1 below), a top side (see annotated Fig. 1 below), a bottom side (see annotated Fig. 1 below), the bottom fore foot area (see annotated Fig. 1 below) defining a forefoot traction pad securing area (see annotated Fig. 2 below), the bottom heel foot area (see annotated Fig. 1 below) 15defining a heel foot traction pad securing area (see annotated Fig. 2 below);
a plurality of nodes (see annotated Fig. 2 below) extending from the top side of at least one of the middle foot area (Page 1, Col. 2, lines: 13-15, examiner notes the annotated “nodes” extend from the top side while element 3 is connected to element 1, as shown in Fig. 3), wherein the nodes are configured to provide traction between the user's shoe or boot and the unitary elastic and stretchable sling (Page 1, Col. 1, line: 54-Col. 2, line:5, “configured to…sling” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a fore foot rubber traction pad (1, Fig. 2); 
a heel foot rubber traction pad (1, Fig. 2);
wherein the fore foot rubber traction pad (1) is secured to the fore foot traction pad (see annotated Fig. 2 below) securing area (Page 1, Col. 2, lines: 13-15, Fig. 3, examiner notes the annotated “traction pad” is integrally secured when formed); 
wherein the heel foot rubber traction pad (1) is secured to the heel foot traction pad (see annotated Fig. 2 below) securing area (Page 1, Col. 2, lines: 13-15, Fig. 3, examiner notes the annotated “traction pad” is integrally secured when formed). 

    PNG
    media_image7.png
    485
    814
    media_image7.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image8.png
    344
    730
    media_image8.png
    Greyscale

Fig. 2-Examiner Annotated
Shea does not disclose stitching.
However, Davenport teaches yet another traction sling, wherein Davenport teaches the fore foot traction pad (see annotated Fig. 2 above of Davenport) is secured to the fore foot section bottom side (see annotated Fig. 2 above) by stitching (32 and 34) around an outer perimeter of the fore foot traction pad (see annotated Fig. 2 above) and making two longitudinal stitches runs such that the longitudinal stitches generally trifurcate the fore foot traction pad (see annotated Fig. 2 above Col. 3, lines: 9-16); and, 
Wherein the heel foot traction pad (see annotated Fig. 2 above of Davenport) is secured to the heel foot section bottom side (see annotated Fig. 2 above) by stitching (32 and 34) around an outer perimeter of the heel foot 10traction pad (see annotated Fig. 2 above) and making in addition a longitudinal stitch such that the longitudinal stitch generally bifurcate the fore foot traction pad (see annotated Fig. 2 above, Col. 3, lines: 9-16).
Wherein the stitching does not overlap (examiner notes the annotated stitching that makes up sections are shown as not overlapping, similar to the Applicants invention in Fig. 4).
Examiner notes, the limitations “making two longitudinal stitches runs such that the longitudinal stitches generally trifurcate the fore foot traction pad” and “making in addition a longitudinal stitch such that the longitudinal stitch generally bifurcate the fore foot traction pad”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traction pads as disclosed by Shea, by utilizing pads stitched onto the sling as taught by Davenport, in order to replace pads when damaged and to prevent pads from inadvertently decoupling.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doody in view of Shea, further in view of Opalacz et al. “Opalacz” (US Patent 11,129,434), hereinafter Opalacz.
Regarding claim 7, Doody in view of Shea disclose the invention substantially as claimed above.
They do not disclose a slide.
However, Opalacz teaches yet another unitary sling, wherein Opalacz teaches a slide (201, Fig. 2) coupled to and moveable along a length of the unitary cord (106, Col. 4, lines: 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  elastic sling of Doody in view of Shea, by incorporating a slider as taught by Opalacz, in order to enhance user comfort by adjusting the tension to a desirable level.

Regarding claim 8, Doody in view of Shea, further in view of Opalacz disclose the slide (201, Fig. 1 of Opalacz) movable from a position proximate to the ring toward a position proximate to the heel wing (Col. 4, lines: 36-37, examiner notes with the combination presented above, the sling of Doody would have the slide of Opalacz incorporated, which makes it capable of moving proximate to the ring toward a position proximate to the heel wing).


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732 

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732